UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4537


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CONTAURUS DERMONT SMITH, a/k/a Vashon Smith, a/k/a Rammelle
Spencer,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:11-cr-02333-CMC-1)


Submitted:   January 4, 2013                 Decided:   January 16, 2013


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     Robert Claude Jendron, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Contaurus Dermont Smith appeals his eighty-seven month

sentence    imposed      following    his      guilty    plea,    pursuant     to    a

written    plea    agreement,    to   one       count   of    being   a    felon    in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2006).         Counsel for Smith filed a written brief in

this court in accordance with Anders v. California, 386 U.S. 738

(1967),    certifying     that   there      are   no    meritorious       issues    for

appeal but questioning whether the district court complied with

Rule 11 in accepting Smith’s guilty plea, and whether Smith’s

sentence    is    procedurally    unreasonable.           Smith    was     given    an

opportunity to file a pro se supplemental brief but has not done

so.   The Government has also elected not to file a brief.                          For

the   reasons     that    follow,     we       affirm   the    district      court’s

judgment.

            We first address the validity of Smith’s guilty plea.

Rule 11 requires the district court to perform the following

procedures prior to accepting a defendant’s guilty plea:                            the

court must conduct a colloquy in which it informs the defendant

of the charges against him and determines that he comprehends

the nature of those charges, any mandatory minimum penalty, the

maximum possible penalty, and the rights he is relinquishing by

pleading guilty; the court must ensure that the defendant’s plea



                                           2
is voluntary; and the court must ensure that there is a factual

basis for the guilty plea.           Fed. R. Crim. P. 11(b).

            Because Smith did not move to withdraw his guilty plea

in the district court or raise any objections to the Rule 11

colloquy,    the     colloquy   is    reviewed       for   plain    error.       United

States v. Martinez, 277 F.3d 517, 524-26 (4th Cir. 2002).                             To

demonstrate plain error, a defendant must show: (1) there was

error, (2) the error was plain, and (3) the error affected his

“substantial rights.”           United States v. Olano, 507 U.S. 725,

732-34 (1992).        To establish that a Rule 11 error has occurred,

the defendant “must show a reasonable probability that, but for

the error, he would not have entered the plea.”                          United States

v. Dominguez Benitez, 542 U.S. 74, 83 (2004).                      A review of the

record reveals that the district court properly ensured that

Smith’s     plea     was   knowing,     voluntary,         and     supported     by   a

sufficient factual basis.             We therefore hold that the district

court fully complied with Rule 11 in accepting Smith’s guilty

plea.

            We      next    address     the     reasonableness            of   Smith’s

sentence.       Applying an abuse of discretion standard, we first

review    for    procedural     reasonableness,        and   in     the    absence    of

significant        procedural    error,       then     review      for     substantive

reasonableness.        Gall v. United States, 552 U.S. 38, 51 (2007).

In   reviewing      for    significant    procedural         error,       we   consider

                                          3
whether the district court improperly calculated the Guidelines

range,    failed        to     consider    the       18    U.S.C.    §     3553(a)      (2006)

factors, or failed to adequately explain its sentence.                                    Gall,
552 U.S. at 51.              To avoid procedural error, the district court

must     make    an     “individualized             assessment,”      by       applying     the

relevant § 3553(a) factors to the specific circumstances of the

defendant’s case.              United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009).               The district court also should justify its

rejection       of     the     parties’     arguments          for   higher       or      lower

sentences based on § 3553.                United States v. Lynn, 592 F.3d 572,

584    (4th      Cir.        2010).       We        then    review       for     substantive

reasonableness, which is determined considering the totality of

the circumstances.              Gall, 552 U.S. at 51.                    However, if the

sentence is within the Guidelines range, we apply a presumption

of reasonableness.            See id.

              We conclude that the sentence imposed by the district

court is both procedurally and substantively reasonable.                                    The

district        court        properly     calculated          the    Guidelines         range,

considered       the    § 3553(a)       factors,          provided   an    individualized

assessment,       and    explained        its       reasons    for   rejecting         Smith’s

request for a downward variance, and then reasonably imposed a

within-Guidelines sentence.

              In accordance with Anders, we have reviewed the record

in this case and find no meritorious issues for appeal.                                      We

                                                4
therefore    affirm       the    district     court’s        judgment.          This   court

requires that counsel inform Smith, in writing, of the right to

petition    the    Supreme       Court   of       the    United     States   for   further

review.     If Smith requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may move this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Smith.     We dispense with oral argument because the facts and

legal    contentions       are    adequately            presented    in   the    materials

before    this    court    and    argument         would    not     aid   the   decisional

process.

                                                                                   AFFIRMED




                                              5